Title: From Alexander Hamilton to William Seton, 18 January 179[2]
From: Hamilton, Alexander
To: Seton, William



Philadelphia January 18. 179[2]
My Dear Sir

I have learnt with infinite pain the circumstance of a new Bank having started up in your City. Its effects cannot but be in every view pernicious. These extravagant sallies of speculation do injury to the Government and to the whole system of public Credit, by disgusting all sober Citizens and giving a wild air to every thing. It is impossible but that three great banks in one City must raise such a mass of artificial Credit, as must endanger every one of them & do harm in every view.
I sincerely hope That the Bank of New York will listen to no coalition with this newly engendered Monster. A better alliance, I am strongly persuaded, will be brought about for it, & the joint force of two solid institutions will without effort or violence remove the excrescence, which has just appeared, and which I consider as a dangerous tumour in your political and commercial œconomy.
I express myself in these strong terms to you confidentially; not that I have any objection to my opinion being known as to the nature & tendency of the thing.
Yrs. with real regard

A Hamilton
Wm. Seton Esq

